ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
FirstChoice (Group) America LLC              )     ASBCA No. 61938
                                             )
Under Contract No. W912QR-18-P-0144          )

APPEARANCE FOR THE APPELLANT:                      Mr. Suresh Jagtiani
                                                    Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Carlton A. Arnold, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Louisville

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 12, 2019



                                                  dministrative Judge
                                                 Chairman
                                                                                              I
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 6193 8, Appeal of FirstChoice (Group)
America LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                              ,
                                                                                              i